IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                        No. 69779
                 CHARLES C. LOBELLO, BAR NO. 5052.
                                                                              FILED
                                                                              APR 22 2016
                                                                                IE K. LINDEMAN
                                                                                F       EM




                           ORDER APPROVING CONDITIONAL GUILTY PLEA
                             This is an automatic review of a Southern Nevada
                 Disciplinary Board hearing panel's recommendation that this court
                 approve, pursuant to SCR 113, a conditional guilty plea agreement in
                 exchange for a stated form of discipline for attorney Charles C. Lobello.
                 Under the agreement, Lobello admitted to violations of RPC 8.4(b)
                 (misconduct commission of a criminal act that reflects adversely on the
                 lawyer's honesty, trustworthiness, or fitness as a lawyer) and RPC 8.4(c)
                 (misconduct: engaging in conduct involving dishonesty, fraud, deceit, or
                 misrepresentation).
                             The agreement provides for a four-year suspension retroactive
                 to July 29, 2013, the date that Lobello was temporarily suspended from
                 the practice of law based on his conviction for felony tax evasion. The
                 agreement further provides that Lobello will pay the actual costs of the
                 disciplinary proceedings, excluding Bar Counsel and staff salaries, within
                 30 days of receipt of a billing from the State Bar.
                             Based on our review of the record, we conclude that the guilty
                 plea agreement should be approved.        See SCR 113(1). Considering the
                 seriousness of the violations along with the aggravating and mitigating
                 factors, we conclude that a four-year suspension retroactive to the date of
SUPREME COURT
     OF
    NEVADA

(0) 1947A 46#0                                                                           SZL098
                                                                                                  A
                   the temporary suspension is sufficient to serve the purpose of attorney
                   discipline. See In re Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077-78
                   (2008) (setting forth factors to be considered);      State Bar of Nev. v.
                   Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (explaining
                   purpose of attorney discipline).
                                 Accordingly, we hereby impose a four-year suspension
                   beginning retroactively on July 29, 2013, the date of Lobello's temporary
                   suspension. Additionally, Lobello shall pay the actual costs of the
                   disciplinary proceedings, excluding Bar Counsel and staff salaries, within
                   30 days of receipt of the State Bar's bill of costs. The parties shall comply
                   with the applicable provisions of SCR 115 and SCR 121.1.
                                  It is so ORDERED.




                                            Parraguirre


                                                          r-Tht-c'et                     ,J.
                   Har,clesty                                 Douglas

                                AQ41(
                   Cheyry)


                                                                                          J.
                   Gibbons


                   cc: Chair, Southern Nevada Disciplinary Panel
                        C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                        Michael J. Warhola, LLC
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        or
     NEVADA
                                                          2
10) 1947A    e4
             ja2